DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Response to Amendment
The amendment filed 12/18/2020 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Claims and arguments have overcome each and every objection of claims 1-15 previously set forth in the Final Office Action mailed 06/24/2020. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a converting element” in claim 5, line 6. Interpreted as a mechanical part comprising a disk part [0086], Fig. 2B.
“a navigation unit” in claim 14, line 3. Interpreted as an image processor and a controller [0042], [0105]-[0106], Fig. 8.
“a control unit” in claim 14, lines 3-4. Interpreted as a controller [0105]-[0106], Fig. 8.
 “an image processing unit” in claim 14, line 5. Interpreted as an image processor [0042], [0105]-[0106], Fig. 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al (A Robotic Device For Minimally Invasive Breast Interventions With Real-Time MRI Guidance, Proceedings of the Third IEEE Symposium on BioInformatics and BioEngineering (BIBE’03), 1-8), hereinafter Larson, in view of Cleary et al (US 20140371584), hereinafter Cleary.
Regarding claim 1, Larson teaches a positioning system (positioning device, Figs. 1-6) for positioning an insertion element (probe, Fig. 3, p. 3; p. 4, In: 5) Probe Insertion; Fig. 6, p. 5) on or in the body of a subject (Patient, fig. 1), the positioning system comprising the imaging device, wherein the imaging device comprises a bore (the bore in Fig. 1), in which the subject is received, wherein the positioning system further comprises a robot (C. Robotic Device, l. 8, p. 3; the probe positioning device, Fig. 4), which is at least partially arranged in the bore of the imaging device (as shown in fig. 1) and comprises a holding element to hold the insertion element (probe insertion apparatus, Figs. 3, 6; a carriage that holds the probe (see Fig. 6)” In: 5) Probe Insertion); wherein the robot further comprises at least one actuator (“The actuator is a USM that rotates the entire positioning device,” 1) Rotation, p. 3; “Two independently controlled ultrasonic motors actuate the motion of each pivotal point.”, left col., l. 6-7, p. 4; Ultrasonic Motors, fig. 5, p. 4), acting on the holding element such that an end portion of the insertion element is movable (“As viewed in a cylindrical coordinate system, the positioning device In: C. Robotic Device), wherein said at least one actuator is arranged with a distance D from the bore to minimize magnetic and/or electromagnetic interferences between the imaging device and a first actuator of the at least one actuator, wherein said distance D is between 1.5 and 4.7 meters (“Although the active elements of the motor are not affected by the magnetic field, their encasings contain conductive material that result in substantial image artifacts. To address this issue we placed the motors at a distance of approximately one meter from the magnet isocenter, near what will be the patient’s feet.” Left col., last para., P. 4. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05). In the instant case, the claimed range of “between 1.5 and 4.7 meters” overlaps with the range disclosed by Larson because a distance of 1.5 meters is approximately one meter, and the “near…the patient’s feet” also indicates a distance between 1 – 2 meters, thereby overlapping with the claimed range.) is coupled to the holding element in a form-fit- and a force-fit-manner (USMs are coupled by telescopic shafts, as in fig. 5. “The transmission from the USM includes a tandem of telescoping shafts and universal joints. These turn the FPH and BPH drive shafts, which allow the FPH and BPH blocks to move with the moving plate. The motors can be actuated in parallel and identical fashion to set the height of the probe insertion apparatus.” 1st para., left col., P. 4). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05). In the instant case, the claimed range of “between 1.5 
Larson does not teach that the coupling of the first actuator to the holding element in the form-fit and/or the force-fit-manner is achieved by a belt drive, wherein a first belt is looped over a first pulley and a pulley connected to the first actuator, and wherein the connection between the first belt and the first pulley is in a form-fit manner and said first actuator acts on the holding element via the first belt and first pulley such that the end portion of the insertion element is linearly movable.  
However, Cleary discloses a patient mounted MRI and CT compatible robot for needle guidance in interventional procedures, which is analogous art. Cleary teaches that the coupling of the first actuator (third actuator, Abstract, [0022]; motor 3; [0070], Fig. 9; “piezo motor”, Fig. 11) to the holding element ("needle holder" [0007]; link 103 [0061], Figs. 1-6) in the form-fit and/or the force-fit-manner is achieved by a belt drive (“a belt positioned between pulleys”, [0022]. “Timing belt”, Fig. 9, [0070]), wherein a first belt (“Timing belt”, Fig. 9, [0070]) is looped over a first pulley (one of the “pulleys”, [0022], [0070]) and a pulley (one of the “pulleys”, [0022], [0070]) connected to the first actuator (“As shown in FIG. 9 and FIG. 11, a motor 3 that includes an encoder activates a mechanism including a timing belt and a pair of pulleys to slide the link 4 through the rotatable base.” [0070]), and wherein the connection between the first belt and the first pulley is in a form-fit manner (seen in Fig. 11) and said first actuator acts on the holding element via the first belt and first pulley such that the end portion of the insertion element (the needle, Abstract, [0007], [0061]) is linearly movable (“In an aspect of the disclosure, the patient mountable robot includes the third actuator including a belt positioned between pulleys, so that actuation of the third actuator rotates the belt around the pulleys and 
Therefore, based on Cleary’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Larson to have the coupling of the first actuator to the holding element in the form-fit and/or the force-fit-manner achieved by a belt drive, wherein a first belt is looped over a first pulley and a pulley connected to the first actuator, and wherein the connection between the first belt and the first pulley is in a form-fit manner and said first actuator acts on the holding element via the first belt and first pulley such that the end portion of the insertion element is linearly movable, as taught by Cleary, in order to provide maneuverability for the needle (Cleary: Abstract, [0069]).
Regarding claim 3, Larson modified by Cleary teaches the positioning system according to claim 1.
XB); end of para. 2) Compression, p. 3) and further expands along a Z-axis (YB, Figs. 2-3, Vertical axis) and a Y-axis (ZB, Fig. 2), wherein said X-axis, Y-axis and Z-axis are orthogonal to each other (Figs. 2-3), wherein at least the end portion of the insertion element has a longitudinal extension along an A-axis (the probe insertion axis as shown in fig. 3. “This device design also constrains the probe insertion axis to intersect with the YB  axis”,  In : C. Robotic Device, end of 1st para., p. 3), wherein the A-axis and the Z-axis form an angle α (α =90° - [Times New Roman font/0x62]; The angle (ß),  fig. 3;  In: 4) Probe Pitch, p. 4) which is in the range between 0° and +90° (“The software limits the angles of access to ±60° to avoid interference with the stage plates.” In: 4) Probe Pitch, p. 4.  The angle α varies between 30° for [Times New Roman font/0x62] = 60° and 90° for [Times New Roman font/0x62] = 0°).
Regarding claim 4, Larson modified by Cleary teaches the positioning system according to claim 3.
Larson teaches that the robot comprises a head part (the probe positioning device, Fig. 4), a first (“The screw drive is driven by a USM via a flexible shaft.” Fig. 6; In: 5) Probe Insertion) and a second drive mechanism ("The screw drives for the FPH and BPH blocks are mounted on the stage plates, which in turn are mounted on the moving compressing plate." In 4) Probe Pitch, the last 4 lines, p.4, Figs. 3-4), wherein the first actuator acts on the holding element via the first drive mechanism such that the end portion of the insertion element is linearly movable along the A-axis (“the probe insertion axis to intersect with the YB  axis”,  In : C. Robotic Device, end of 1st para., p. 3; the insertion apparatus axis in Fig. 3; "The depth of insertion is actuated by a screw drive, which moves a carriage that holds the probe (see Fig. 6)” In: 5) Probe Insertion ), wherein a second actuator of the at least one actuator (“The screw drives for the FPH and BPH In 4) Probe Pitch, the last 4 lines, p.4; Figs. 3-4) acts on the holding element (“a carriage that holds the probe (see Fig. 6)” In: 5) Probe Insertion) via the second drive mechanism such that the end portion of the insertion element can be pivoted about a pivot axis B (the ZB’ axis), wherein by said pivoting-motion the angle [Times New Roman font/0x61] (The angle (ß), Fig. 3) is adjusted ("The angle (ß) of the probe insertion apparatus about the ZB’ axis relative to the horizontal (XB’-ZB’) plane is adjusted using the independent control of the FPH and BPH blocks… The software limits the angles of access to ±60° to avoid interference with the stage plates." Section C.4 (Probe Pitch), p. 4, Fig. 3).
Regarding claim 5, Larson modified by Cleary teaches the positioning system according to claim 4. 
Larson teaches a shaft (“The screw drive is driven by a USM via a flexible shaft.” Fig. 6; In: 5) Probe Insertion), a converting element (screw drive, Fig. 6), on which the holding element (“the probe insertion apparatus”, with “a carriage that holds the probe (see Fig. 6)” In: 5) Probe Insertion) is mounted, wherein the converting element converts a rotational motion into a linear motion of the holding element along the A-axis (probe axis in figs. 3, 6).
Additionally, Larson modified by Cleary teaches that the first drive mechanism (Cleary: “a belt positioned between pulleys”, [0022]. “Timing belt”, Fig. 9, [0070]; Fig. 11) comprises the first pulley (Cleary: one of the “pulleys”, [0022], [0070]), which is connected to the first actuator (Cleary: “third actuator,” Abstract, [0022]; motor 3; [0070], Fig. 9; “piezo motor”, Fig. 11) by the first belt (Cleary: “Timing belt”, Fig. 9, [0070]) and that the rotational motion of the first pulley is converted into a linear motion (Cleary: “the patient mountable robot includes the third actuator including a belt positioned between pulleys, so that actuation of the third actuator rotates the belt around the pulleys and moves a structure of the base link that is engaged with the belt to 
Therefore, based on Cleary’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Larson and Cleary to have the first drive mechanism that comprises the first pulley, which is connected to the first actuator wherein the rotational motion of the first pulley is converted into a linear motion, as taught by Cleary, in order to provide maneuverability for the needle (Cleary: Abstract, [0069]).
Regarding claim 9, Larson modified by Cleary teaches the positioning system according to claim 4. 
Larson teaches that the head part of the robot is connected to a holding rod (the vertical rod in fig. 3 that is associated with the BPH. "The FPH is structurally identical to the BPH, which allows it to be omitted from first-round testing."  2nd para, l. 1-5, p. 7; Fig. 3) via a connection element (“universal joints." 2) Compression, l. 1-3, p. 3), wherein the robot further comprises a third actuator of the at least one actuator (a USM, 2) Compression, l. 1, p. 3) which 2) Compression, l. 1-3, p. 3), such that the head part of the robot can be moved along the X-axis (the medial-lateral axis of the patient (XB); end of para. 2) Compression, p. 3, "The center shaft operates the compression... Since the entire positioning device rotates, the axis of compression (XB’) is at the angle a relative to the medial-lateral axis of the patient (XB)." 2) Compression, l. 11-12 and last 4 lines, p. 3, Figs. 2-3). 
Larson teaches a fourth actuator of the at least one actuator for rotation ("The actuator is a USM that rotates..,” para. 1) Rotation, p.3) that enables the movement of the robot along the Y- axis (ZB, Fig. 2) using the third actuator when rotated by 90 degrees (when the angle is  90°, the axis of linear movement XB’ coincides with ZB, Figs. 2-3; para. 1) Rotation, l. 1-6, p.3).  
Larson as modified by Cleary does not teach that the fourth actuator of the at least one actuator acts on the holding rod via a fourth drive mechanism, such that the head part of the robot can be moved along the Y- axis understood as a lateral axis (ZB, Fig. 2), which is perpendicular to the vertical axis (YB, Fig. 3).  
However, Larson also teaches linear movements of the head part of the robot in two orthogonal directions (“the compression, and the BPH.” 2nd para, l. 1-5, p. 7; Fig. 3) using separate actuators (a USM, 2) Compression, l. 1, p. 3, and one of the "Two independently controlled ultrasonic motors. “ l. 6-7 p. 4. "Another prismatic joint, referred to as the back pivotal height (BPH; hb), holds the probe guide, which allows the probe to slide freely through it while still determining its height…Two independently controlled ultrasonic motors actuate the motion of each pivotal point. The transmission from the USM includes a tandem of telescoping shafts and universal joints.... The motors can be actuated in parallel and identical fashion to set the Note that only the BPH is needed for linear movement, l. 1-5, p. 7). 
Therefore, based on Larson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Larson and Cleary to have the fourth actuator acting on the holding rod via a fourth drive mechanism, such that the head part of the robot can be moved along the Y- axis, which is understood as a lateral axis, as taught by Larson, in order to use two orthogonal linear motions instead of rotation and linear motion to improve positioning accuracy thereby improving the accuracy of the procedures, where having an actuator also act on the holding rod is considered to be a rearrangement of parts, See MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Larson and Cleary as applied to claim 1, and further in view of Lee et al (US 20120165904), hereinafter, Lee.
Regarding claim 2, Larson modified by Cleary teaches the positioning system according to claim 1.
Larson teaches that the imaging device is comprising a magnetic resonance imaging (MRI) scanner (MRI scanner, Fig. 1), using a magnetic field in the range of 3 T to 21 T and that the insertion element is an implantable needle for direct drug delivery to treat tumor or other diseases (“Figure 8: MR images collected at 4 Tesla showing the insertion of a needle…”; p. 6).
Larson modified by Cleary does not teach that MRI scanner is used as a functional MRI-device, a bore diameter is in the range of 12 cm to 6 cm.
However, Lee discloses optogenetic magnetic resonance imaging, which is analogous art. Lee teaches a functional MRI-device ("fMRI” [0069]), a bore diameter that is in the range of 12 
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Larson and Cleary to have an MRI scanner as a functional MRI device, a bore diameter that is in the range of 12 cm to 6 cm as taught by Lee, in order to facilitate scanning small animals (Lee: [0069]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Larson and Cleary as applied to claim 5, and further in view of Oki et al (US 20110296966), hereinafter, Oki.
Regarding claim 6, Larson modified by Cleary teaches the positioning system according to claim 5. 
Larson teaches the holding element (“the probe insertion apparatus”, with “a carriage that holds the probe (see Fig. 6)” In: 5) Probe Insertion) and a guiding element (a thread that engages the screw rod to move the insertion apparatus along a line, 2) Compression, l. 15-17, p. 3; Fig. 3)
Larson as modified by Cleary does not teach that the converting element comprises a disc-like element with a first surface on which a first guiding element is arranged, wherein the holding element comprises at least one second guiding element, which engages the first guiding element.  
a spiral thread of the plate-like member: "the plate-like member spirally threaded for converting the rotation motion of the gear 127a into the linear motion (fig. 1)." [0033]), wherein the holding element comprises at least one guiding element (“a pair of gears (pinions) 127a that are mounted on the rotation shaft 131 (Fig. 3)" [0033]), which engages the first guiding element ("the plate-like member spirally threaded for converting the rotation motion of the gear 127a into the linear motion (fig. 1)." [0033]).
Therefore, based on Oki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Larson and Cleary to have the converting element that comprises a disc-like element with a first surface on which a first guiding element is arranged, wherein the holding element comprises at least one guiding element, which engages the first guiding element, as taught by Oki, in order to facilitate a transmission between remotely located motors and positioning device by using a reliable and accessible mechanical converting element with a surface that can be easily cleaned. 
Regarding claim 7, Larson modified by Cleary and Oki teaches the positioning system according to claim 6. 
Additionally, Larson as modified by Cleary and Oki also provides that the first guiding element has a continuous course (Oki: a spiral thread of the plate-like member [0033]), which originates in or in the proximity of a center of the disc-like element (in order to be continuous, a spiral has to originate in or in the proximity of a center), wherein the continuous course evolves in form of a spiral to an edge of the disc-like element, wherein the spiral is described by a polar equation of r= a*[Times New Roman font/0x71] wherein r is the radial distance, [Times New Roman font/0x71] is the polar angle and a is a constant >0 (Oki: a spiral thread of the plate-like member [0033]. A spiral can always be approximated by this polar equation).
Therefore, based on Oki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Larson, Oki, and Cleary to have the first guiding element that has a continuous course, which originates in or in the proximity of a center of the disc-like element, wherein the continuous course evolves in form of a spiral to an edge of the disc-like element, wherein the spiral is described by a polar equation of r= a*[Times New Roman font/0x71] wherein r is the radial distance, [Times New Roman font/0x71] is the polar angle and a is a constant >0, as taught by Oki, in order to facilitate a transmission between remotely located motors and positioning device by using a reliable and accessible mechanical converting element with a surface that can be easily cleaned, which is an obvious design choice for a drive assembly that uses known structural elements with predictable result.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Larson and Cleary as applied to claim 1, and further in view of Christoforou et al. (Design and Testing of a Robotic System for MR Image-guided Interventions, J Intell Robot Syst (2006) 47: 175–196), hereinafter, Christoforou.
Regarding claim 15, Larson modified by Cleary teaches a method to position an insertion element using a positioning system according to claim 1 in a magnetic resonance (MR)  imaging device (Sections C. 1-5, pp. 3-4; Section F, p. 5).
Larson teaches lowering the insertion element by the robot to a first position (the starting point of “the trajectory of the probe” B. Device Overview l. 9-11, p. 2) on the subject or close to the subject (“Subsequently, the trajectory of the probe can be set by means of establishing the orientation of the probe in the XB’ – ZB’ plane.” B. Device Overview, l. 9-11, p. 2. “As viewed in a cylindrical coordinate system, the positioning device rotates about the YB axis, coincident with the center of the breast…The probe is then inserted along its own axis to a specified depth.” C. Robotic Device, p. 3);
acquiring an MRI image and processing the image via an image processing unit to identify the location of the subject, as well as the position of the insertion element (“The operator develops the plan for the intervention from viewing the MR images on the MR console and quantifying it, e.g. degrees or distance in cm, using tools, such as calipers, provided by the scanner’s software. Subsequently, the parameters are prescribed using the GUI on the device control console. Upon validation by the operator, the software generates a control waveform that is sent to the motor controllers via the I/O PC card.” F. Control System, l. 8-15, p. 5);
calculating the coordinates of a target point and the insertion element and calculating an optimized movement trajectory for the insertion element by a control unit (“The operator develops the plan for the intervention … and quantifying it, e.g. degrees or distance in cm, using tools, such as calipers, provided by the scanner’s software. Subsequently, the parameters are prescribed using the GUI on the device control console. Upon validation by the operator, the F. Control System, l. 8-15, p. 5);
Larson modified by Cleary does not teach a three-dimensional-magnetic resonance imaging (3D-MRI) image and monitoring the movement trajectory by the real-time MRI image via an image processing unit.
However, Christoforou discloses design and testing of a robotic system for MR image-guided interventions, which is analogous art. Christoforou teaches a 3D MRI image and monitoring the movement trajectory by the real-time MRI image (“…a real-time updated view which includes the interventional tool and the surrounding anatomy.” L. 3-7, p. 188; Fig. 9) via an image processing unit (“the volume of the subject is extracted from a set of parallel transverse scout images at the area of interest. The known geometry of the arm as well as its current position (provided by optical encoders) is used to locate it in space. When motion commands bring the manipulator outside the allowable workspace, its operation is halted and resumes only when the command is again within this space.”  Last para. before 5 Experimental Testing, p. 188; Fig. 9).
Therefore, based on Christoforou’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Larson and Cleary to use a 3D MRI image and monitor the movement trajectory by the real-time MRI image via an image processing unit, as taught by Christoforou, in order to make the procedures safer for patients by enabling real time trajectory changes. 

Allowable Subject Matter
s 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
                                                         
Applicant's arguments filed 12/18/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cleary and Lee.

Response to the 35 U.S.C. $103 rejection arguments on pages 8-12 of the REMARKS.
Claims 1-15                
The Applicant argues that “even if Larson and Kirschenman were combined, the resulting combination would not result in the belt and pulley connection between the first actuator and holding element in conjunction with the other required features of the presently amended claims.” (Page 10). These arguments are moot because the rejections are made in view of Cleary. The Applicant argues that “Neither Larson nor Kirschenman suggest how to integrate a belt/pulley system between the actuator and holding element in conjunction with the rotating positional unit of Larson so that the actuator can be placed 1.5 and 4.7 meters away and still move the insertion element in a linear direction.” (Page 10). However, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05). In the instant case, the claimed range of “between 1.5 and 4.7 meters” overlaps with the range disclosed by Larson (“a distance of approximately one 
The Applicant argues that “The cited references do not teach that the bore size of the positioninq device is between 6 cm and 12 cm as required by dependent claim 2” (Page 11). This argument is moot because the rejection of claim 2 is made in view of Lee. Dependent claims are not patentable because the independent claim is not patentable and because of additional rejections made in view of Oki (claims 6-7) and Christoforou (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AB/Examiner, Art Unit 3793    

/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793